13‐2346‐cv(L) 
     Bild v. Weider v. Konig 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                    
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 23rd day of May, two thousand fourteen. 
 4    
 5          PRESENT:  AMALYA L. KEARSE, 
 6                           RAYMOND J. LOHIER, JR., 
 7                           SUSAN L. CARNEY, 
 8                                   Circuit Judges. 
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10          RAFAEL BILD, 
11                   
12                                   Plaintiff‐Appellee‐Cross‐Appellant‐ 
13                                   Cross‐Appellee, 
14                                    
15                                   v.                                         Nos. 13‐2346‐cv(L); 13‐2718 
16                                                                            ‐cv(CON); 13‐2511‐cv(XAP);  
17                                                                            13‐2778‐cv(XAP); 13‐2990‐cv 
18                                                                            (XAP) 
19           ABRAHAM WEIDER, 
20            
21                        Defendant‐Cross‐Defendant‐ 
22                        Appellant, 
23                
24                        v. 
25            
26           MICHAEL KONIG, 
 1          
 2                              Defendant‐Cross‐Claimant‐ 
 3                              Cross‐Appellee‐Cross‐Appellant.* 
 4          
 5         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 6          
 7         FOR APPELLEE‐CROSS‐ 
 8         APPELLANT‐CROSS‐ 
 9         APPELLEE BILD:                            JONATHAN E. MINSKER, Sarmad M. 
10                                                   Khojasteh, Kasowitz, Benson, Torres & 
11                                                   Friedman LLP, New York, NY (Daniel K. 
12                                                   Bandklayder, Miami, FL, on the brief).   
13          
14         FOR APPELLANT  
15         WEIDER:                                   SUSAN GAIL KELLMAN, ESQ., Brooklyn, NY 
16                                                   (Joseph Zelmanovitz, Stahl & Zelmanovitz, 
17                                                   New York, NY, on the brief). 
18          
19         FOR CROSS‐APPELLEE‐ 
20         CROSS‐APPELLANT  
21         KONIG:                                    SETH EISENBERGER, ESQ., Brooklyn, NY 
22                                                   (Frederick R. Gruen, Gruen & Goldstein, 
23                                                   Union, NJ, on the brief). 
24          
25         Appeals from a judgment of the United States District Court for the 
26   Eastern District of New York (Allyne R. Ross, Judge). 
27         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
28   AND DECREED that the judgment of the District Court is AFFIRMED in part 
29   and VACATED and REMANDED in part.   
30         Appellant Abraham Weider appeals from (1) a May 15, 2013 opinion and 
31   order in which the District Court concluded that equitable estoppel prevented 
32   Weider from asserting a statute of limitations defense to Rafael Bild’s claims 



       The Clerk of the Court is directed to amend the caption of this case as set forth 
     *

     above. 
                                                2
 1   stemming from a 1998 loan from Bild to Weider, and (2) a June 20, 2013 opinion 
 2   and order holding that Bild was entitled to annual interest payments following 
 3   acceleration of the debt as well as prejudgment interest on those interest 
 4   payments.  Appellee‐cross‐appellant‐cross‐appellee Bild appeals from the 
 5   District Court’s February 25, 2013 grant of summary judgment in favor of 
 6   defendant Michael Konig, in which the District Court held that no reasonable 
 7   factfinder could conclude that Bild learned of a March 2007 agreement between 
 8   Weider and Konig before it was superseded by a May 2007 agreement.  In his 
 9   conditional cross‐appeal, Konig argues that Bild was not a third‐party 
10   beneficiary of the March 2007 agreement.  We assume the parties’ familiarity 
11   with the facts and record of the prior proceedings, to which we refer only as 
12   necessary to explain our decision to affirm in part and vacate and remand in 
13   part. 
14            1. Weider’s Appeal 
15            Weider contends that he should not be equitably estopped from arguing 
16   that Bild’s claims with respect to the 1998 loan are time barred.  “Under New 
17   York law, the elements of equitable estoppel are with respect to the party 
18   estopped: (1) conduct which amounts to a false representation or concealment of 
19   material facts; (2) intention that such conduct will be acted upon by the other 
20   party; and (3) knowledge of the real facts.  The parties asserting estoppel must 
21   show with respect to themselves: (1) lack of knowledge and of the means of 
22   knowledge of the true facts; (2) reliance upon the conduct of the party to be 
23   estopped; and (3) prejudicial changes in their positions.”  In re Vebeliunas, 332 
24   F.3d 85, 93‐94 (2d Cir. 2003).  In advancing this argument Weider challenges the 
25   District Court’s detailed factual findings, made after a two‐day bench trial, that 
26   Weider intentionally and repeatedly made false statements reassuring Bild that 

                                              3
 1   the loan would be repaid in order to dissuade Bild from commencing legal 
 2   action, and that Bild relied on those statements.  We are not allowed to second‐
 3   guess the factfinder’s credibility assessments, and “[w]here there are two 
 4   permissible views of the evidence, the factfinder’s choice between them cannot 
 5   be clearly erroneous.”  Anderson v. Bessemer City, 470 U.S. 564, 573‐74 (1985).  
 6   We identify no clear error with respect to those findings.  We also agree with the 
 7   District Court that the “unclean hands” doctrine does not bar the application of 
 8   equitable estoppel because Bild’s alleged “unconscionable act” of tax avoidance 
 9   did not injure Weider.  See PenneCom B.V. v. Merrill Lynch & Co., Inc., 372 F.3d 
10   488, 493 (2d Cir. 2004).   
11          Weider also attacks the ruling after trial by arguing that the District Court 
12   abused its discretion in denying Weider’s speculative discovery request for Bild’s 
13   post‐1999 tax records and in precluding privileged testimony from Bild’s 
14   attorney.  We reject these arguments for substantially the reasons set forth in the 
15   District Court’s order dated April 6, 2012 and its ruling on motions in limine at 
16   the April 10, 2013 hearing. 
17          Weider next argues that the District Court erred in awarding Bild interest 
18   payments after the debt’s acceleration in 2003 and in awarding prejudgment 
19   interest on those payments.  Weider’s arguments are foreclosed by NML Capital 
20   v. Republic of Argentina, 17 N.Y.3d 250 (2011), in which the New York Court of 
21   Appeals held that language in a contract establishing specific dates for 
22   continuing interest payments until the loan is repaid provides the lender a right 
23   to interest payments post‐acceleration as well as the corresponding prejudgment 
24   interest on those payments.  Id. at 254, 266. 
25          Accordingly, we affirm the District Court’s judgment with respect to 
26   Weider. 

                                               4
 1         2. Bild’s Cross‐Appeal 
 2         On cross‐appeal, Bild argues that the District Court erred in granting 
 3   summary judgment in Konig’s favor.  We agree.  The District Court held that no 
 4   reasonable factfinder could conclude that Bild learned of a March 2007 
 5   agreement between Weider and Konig prior to a superseding May 2007 
 6   agreement.  On appeal, both parties embrace the general legal principle, reflected 
 7   in the Restatement [Second] of Contracts, that the power to “discharge or 
 8   modify” an agreement “terminates when the beneficiary, before he receives 
 9   notification of the discharge or modification, materially changes his position in 
10   justifiable reliance on the promise or brings suit on it or manifests assent to it at 
11   the request of the promisor or promisee.”  Restatement [Second] of Contracts 
12   §§ 311(2), (3).   It is true that during his deposition in discovery Bild initially 
13   testified that he could not remember the year in which he learned of the March 
14   2007 agreement.  But after being shown the agreement, Bild testified that he 
15   learned of the agreement “near” March 2007.  Drawing all factual inferences in 
16   favor of Bild, Steel Inst. of New York v. City of New York, 716 F.3d 31, 33 (2d Cir. 
17   2013), a reasonable factfinder could credit Bild’s testimony and also find that the 
18   term “near” means fewer than seven weeks (and therefore before the May 2007 
19   agreement).  “A factfinder of course would not be required to draw inferences 
20   favorable to [Bild]; however, where . . . the factfinder would be permitted to do 
21   so, this Court in reviewing summary judgment must do so,” Stern v. Trustees of 
22   Columbia Univ., 131 F.3d 305, 313‐14 (2d Cir. 1997), as must the District Court in 
23   ruling on a summary judgment motion, see id. at 312.  In opposing Bild’s cross‐
24   appeal, Konig argues that we may nevertheless affirm on the ground that the 
25   March 2007 agreement was unenforceable because Weider never signed it.  The 
26   record prevents us from affirming on that basis.  Abraham Roth, an arbitrator, 

                                                 5
 1   testified that he received signed copies of the agreement from both Weider and 
 2   Konig.  If credited, his testimony would support a reasonable factfinder’s 
 3   conclusion that Weider and Konig entered into the March 2007 agreement.  See 
 4   Rule v. Brine, Inc., 85 F.3d 1002, 1010 (2d Cir. 1996).   
 5          3. Konig’s Conditional Cross‐Appeal 
 6          As part of his conditional cross‐appeal, Konig also argues that Bild was not 
 7   a third‐party beneficiary of the March 2007 agreement.  The March 2007 
 8   agreement states:  “W[ei]der and Konig both acknowledge the outstanding loan 
 9   given by [Bild] . . . for [$3 million]. . . .  Konig agrees to fully satisfy the [$3 
10   million] outstanding loan.”  Ordinarily, such a “contractual requirement that the 
11   promisor render performance directly to the third party shows an intent to 
12   benefit the third party.”  Subaru Distributors Corp. v. Subaru of Am., Inc., 425 
13   F.3d 119, 124 (2d Cir. 2005).  Konig has cited no authority to support his 
14   arguments that the incorporation of a confidentiality clause or the existence of an 
15   inurement clause alone operates to preclude third‐party beneficiary status in 
16   these circumstances.  See Bayerische Landesbank, N.Y. Branch v. Aladdin Capital 
17   Mgmt. LLC, 692 F.3d 42, 53‐55 (2d Cir. 2012) (concluding that parties to a 
18   contract requiring defendant to manage funds in favor of noteholders plausibly 
19   intended that the contract benefit the third‐party noteholders where the 
20   beneficiaries clause did not “unambiguously exclude[] any intent to benefit the 
21   [n]oteholders”).  Konig is free to make such an argument, citing authority, in the 
22   proceedings on remand.   
23          Accordingly, we vacate the District Court’s judgment with respect to 
24   Konig and remand for proceedings consistent with this order.  This order does 
25   not foreclose the possibility that the District Court may grant summary judgment 
26   in favor of Konig on a basis other than failure to adduce any proof of reliance. 

                                                  6
 1         We have considered the remaining arguments by Weider and Konig on 
 2   appeal and conclude that they are without merit.  For the foregoing reasons, the 
 3   judgment of the District Court is AFFIRMED with respect to Weider and 
 4   VACATED and REMANDED with respect to the grant of summary judgment in 
 5   Konig’s favor.  Costs are awarded to Bild against Weider on the appeals by 
 6   Weider.  As to the cross‐appeal by Bild and the conditional cross‐appeal by 
 7   Konig, no costs are awarded at this time.  Following adjudication of the merits of 
 8   Bild’s claim against Konig, the District Court may award the prevailing party the 
 9   costs of these cross‐appeals. 
10          
11                                    FOR THE COURT:                              
12                                    Catherine O=Hagan Wolfe, Clerk of Court 
13          




                                              7